Citation Nr: 1009128	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 Regional Office (RO) in 
Muskogee, Oklahoma rating decision, which granted service 
connection for PTSD and assigned a 30 percent rating, 
effective November 2, 2005. 

The Board notes that the Veteran filed a substantive appeal 
for this claim wherein he requested a video conference 
hearing before a representative of the Board.  The Veteran 
was afforded a video conference hearing in May 2009; however, 
at that time the Veteran and his representative did not 
present testimony on the issue of an increased evaluation for 
the Veteran's service-connected PTSD, but confined his 
testimony to the issue of service connection for hypertension 
that is not currently on appeal.  In a September 2009 
statement, the Veteran indicated that he had no further 
information to present with respect to his claim and asked 
for a fair decision to be rendered on the basis of the 
existing evidence of record.

The Veteran's case was remanded by the Board for additional 
development in June 2009.  The case is once again before the 
Board.


FINDING OF FACT

Throughout the initial rating period, the Veteran's PTSD has 
been manifested by occupational and social impairment which 
most nearly approximates reduced reliability and 
productivity; occupational and social impairment with 
deficiencies in most areas is not shown.  



CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection for PTSD.  The United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that VCAA letters dated in 
January 2006 and May 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letters informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  The May 2008 letter also explained to the Veteran 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The claims file does not indicate the Veteran has 
sought treatment for any psychological problems through the 
VA.  Private treatment records identified by the Veteran have 
been associated with the claims file, to the extent possible.  
To that end, the Board notes that the claim was remanded in 
June 2009 to afford the Veteran an additional opportunity to 
provide relevant private treatment records.  In compliance 
with the above directive, a June 2009 letter from the RO 
requested that the Veteran provide additional private 
treatment records or an authorization from the Veteran to 
permit the VA to pursue such records.  The Veteran responded 
by letter dated in September 2009 that he had already 
submitted all relevant treatment records and requested that a 
decision be made with the medical evidence currently of 
record.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
March 2006 and October 2009, the second in compliance with 
the Board's June 2009 remand directives.  The VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examinations discussed the clinical findings 
and the Veteran's reported history as necessary to rate the 
disability under the applicable rating criteria.  The 
examinations also discussed the impact of the disability on 
the Veteran's daily living.  Based on the examinations and 
the fact there is no rule as to how current an examination 
must be, the Board concludes the examinations in this case 
are adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

As the claim on appeal is from a decision that granted 
service connection and assigned an initial rating, "staged" 
ratings may be assigned, if warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted above, a July 2006 rating decision granted service 
connection for PTSD and assigned the Veteran an initial 
compensable rating of 30 percent.  The Veteran claims the 
rating does not accurately depict the severity of his current 
condition.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2009). 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a Veteran's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

In this case, the Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the Veteran's disability in his favor.  After a 
careful review of the record and for reasons and bases 
expressed immediately below, the Board finds that the medical 
records as a whole support an increased rating for the 
Veteran's PTSD to 50 percent, but no more, for all relevant 
time periods.  See 38 C.F.R. § 4.7.

The claims file does not indicate the Veteran has sought 
treatment for any psychological or psychiatric problems 
through the VA.  Based on the Veteran's claim and reported 
stressors, he was afforded a VA examination in March 2006.  
At that time, the Veteran reported experiencing recurrent 
nightmares three to four times per week and recurrent 
thoughts about this combat experiences in Vietnam.  The 
Veteran reported attempting to avoid these thoughts, as well 
as conversations about war.  Since his service, the Veteran 
claimed to be more distant and estranged from people, 
including difficulty showing love and affection to his 
family.  The Veteran reported trouble sleeping, as well as 
anger and concentration problems.  The Veteran was not taking 
any medication for these problems.  The Veteran was currently 
working as a salesperson at a new car dealership, working 52 
hours per week for the past 4 years.  Prior to the car 
dealership, the Veteran had been a superintendent in the 
construction work for the family business, where he reported 
getting along well with his co-workers.  At that time, the 
Veteran had a 31 year long marriage, with one son.  He 
reported helping around the house with laundry, dishes, 
straightening and cleaning the house, mowing the lawn, and 
doing yard work.  Otherwise the Veteran reported watching 
some television and having no hobbies.  On examination, there 
was no evidence of impairment of thought processes or ability 
to communicate, or a history of hallucinations delusions, or 
abnormal behaviors.  The Veteran reported a history of 
suicidal thoughts in the past, but no plans or homicidal 
thoughts.  The Veteran had good personal hygiene, with normal 
grooming and dress.  The Veteran was oriented to time, 
person, and place, with good short- and long-term memory.  
There was no history of obsessive or ritualistic behavior and 
speech was spontaneous, coherent, relevant, and organized and 
was not circumstantial.  The Veteran did not report a 
definitive history of panic attacks, but did note anxiety, 
which was also evident to the examiner during the interview.  
The Veteran denied depression feelings and impulsive 
behavior.  The Veteran was able to carry on his daily life in 
a generally adequate manner and able to establish and 
maintain limited social and work relationships and was able 
to work 52 hours per week.  The examiner diagnosed PTSD, with 
a current GAF score of 70 over the previous year.  

Based on the foregoing examination, the Veteran's claim for 
service connection for PTSD was granted, with an initial 
rating of 30 percent assigned.  The Veteran appealed the 30 
percent rating.

In support of his claim for a higher evaluation, the Veteran 
submitted an initial private psychiatric evaluation from 
November 2006.  At that time, the Veteran reported nightly 
nightmares, accompanied by excessive movements that prevented 
him from sleeping in the same bed as his wife.  The Veteran 
noted avoidance behaviors and an aversion to Asian people as 
a result of service.  He had a markedly diminished interest 
in his usual activities and had become socially withdrawn, 
not taking part in social events as he used to with his wife.  
The Veteran reported feeling detached and estranged from 
others and an inability to express loving feelings to his 
family.  The Veteran also reported irritability and anger 
outbursts.  The examiner noted the Veteran's symptoms were 
worsening and causing significant distress and impairment in 
occupational and social functioning.  The Veteran also 
reported concentration and memory problems, with occasional 
suicidal thoughts without plans.  The Veteran stated that his 
quality of work was affected by these problems and that his 
productivity was below those of his peers.  The Veteran 
continued to work in automobile sales and was still married.  
On examination, the Veteran was appropriately dressed and 
groomed and was coherent, but also hypervigilant, depressed 
and anxious.  He had a constricted affect, with poor recent 
memory and attention.  The examiner noted a preoccupation 
with feelings of death, suicidal thoughts, and excessive 
worries.  The examiner diagnosed PTSD, with a GAF score of 50 
and noted that it caused significant impairment in his 
marriage and occupation.   

In compliance with the Board's June 2009 remand instructions, 
as discussed above, the Veteran was afforded a second VA 
examination in October 2009.  The examiner noted review of 
the claims file.  At that time, the Veteran vaguely described 
symptoms he attributed to his military service.  The Veteran 
reported sleeping troubles, including difficulty sleeping and 
nightmares.  The Veteran reported an exaggerated startle 
response and avoidance of crowds and social outlets due to 
his hyperarousal and hypervigilance.  The Veteran noted 
avoiding all Asian-looking people, resulting in vocational 
and social limitations.  The Veteran had other avoidance 
behaviors, including avoiding television programs involving 
war or violence.  The Veteran noted persistent suicidal 
ideation since returning from Vietnam, but without current 
suicidal intentions.  The Veteran denied inpatient 
psychiatric treatment or currently prescribed medications for 
emotional or behavioral problems.  The Veteran reported a 10 
year work history as a new car salesperson, working 54 hours 
per week.  He reported prior instances where he had been 
unable to work with Asian clients.  The Veteran reported a 
31-year long marriage with one son, as well as a daughter 
from a previous marriage.  The Veteran noted that two of his 
brothers lived in close proximity and the Veteran reported 
occasional socialization with them, but a generally 
increasing withdrawal from social interaction and 
participation.  On examination, the Veteran was alert, 
aroused, and fully oriented, with a constricted affect and an 
initially sullen mood.  He had good grooming and hygiene.  
The Veteran's short- and long-term memory appeared intact 
with normal attention and concentration.  The Veteran's 
speech patterns were normal and he had no difficulty 
comprehending task instructions.  There was no evidence of 
acute anxiety or pain and judgment and insight were normal, 
with no evidence of psychotic behavior observed or thought 
disorder suspected.  The examiner diagnosed PTSD, with a GAF 
score of 50.  Based on the above, the examiner concluded the 
Veteran's PTSD caused a continuous and persistent disruption 
of his daily life.  The examiner noted the Veteran's 
hypervigilance limited his effectiveness as a salesperson in 
a multicultural area and that his overall symptoms caused 
social, occupational, and personal disturbance affecting the 
Veteran's quality of life.

The Board concludes the objective medical evidence and the 
Veteran's statements regarding his symptomatology shows 
disability that more nearly approximates that which warrants 
the assignment of a 50 percent disability rating.  See 
38 C.F.R. § 4.7 (2008).  As explained in more detail above, 
the symptoms throughout the Veteran's treatment are 
substantially consistent.  For this reason, staged ratings 
are not applicable.  See Fenderson, supra.  Therefore, as 
explained above, the medical evidence supports the Board's 
conclusion that a 50 percent rating is warranted for the 
Veteran's PTSD.

However, a rating greater than 50 percent is not appropriate 
for any period of time since service connection was awarded 
because the Veteran does not have occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood or total 
social and occupational impairment as contemplated by a 
higher rating.  Although the Veteran clearly has a serious 
disability, he exhibits few of the symptoms noted as 
applicable for a 70 percent rating.  He does not exhibit 
illogical, obscure or irrelevant speech.  He is not in a 
near-continuous state of panic, depression or disorientation.  
He has never exhibited impairment in thought processes or 
communication.  He does not exhibit inappropriate behavior.  
His personal hygiene is appropriate.  There is no objective 
evidence of disorientation.  He does have some social 
isolation, but treatment records indicate that he does 
interact socially as a requirement of his job, where he has 
worked for approximately 10 years as a new car salesperson 
working over 50 hours per week.  By nature of this long 
career as a salesperson, the Veteran undoubtedly has frequent 
interaction with customers.  Furthermore, the Veteran has 
been married for over 30 years and has maintained a social 
relationship with two of his brothers.  

Aside from the March 2006 examination, wherein the Veteran 
was assigned a GAF score of 70, the Veteran has otherwise 
been assigned a GAF score of 50, or "serious" symptoms, 
range.  This GAF score is consistent with the clinical 
findings, which show that the Veteran's PTSD is manifested by 
symptoms such as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  

Both VA examinations noted the Veteran show that the Veteran 
does not have total occupational impairment as a result of 
his PTSD.  In fact, despite his PTSD, the Veteran has worked 
for over 10 years as a new car salesperson, working over 50 
hours per week.  The Veteran has not reported any decreased 
reliability due to his PTSD symptoms, but has reported 
decreased productivity due to an inability to work with 
customers who appeared to be Asian or of Asian descent.  
Other than his issues with customers who appeared to be of 
Asian ethnicity, there is no suggestion that the Veteran's 
employment has been affected.  There is no indication that 
the Veteran has been disciplined or otherwise punished by his 
employer for his inability to work with customers of apparent 
Asian ethnicity.  Thus, while the Veteran's problems may 
cause some degree of occupational impairment with a loss of 
productivity compared to others, the fact that the Veteran 
has continued to remain employed for over a decade, working 
over 50 hours per week, and without evidence of discipline or 
other problems associated with his PTSD, suggests that his 
employment has not been significantly or severely affected.  
Although the Veteran has significant occupational impairment, 
the Board finds that based on the Veteran's work history and 
his contributory physical disorder he does not have a severe 
or total occupational impairment.  Moreover, the Board notes 
that the 50 percent rating assigned herein is a recognition 
of significant industrial impairment.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  
 
In general, while there is some evidence of social isolation, 
there is also evidence the Veteran has a marriage of over 30 
years and functioning relationships with two of his brothers, 
his children, and his work associates.  While the Veteran has 
a preference for being alone, it is clear from his statements 
that he does socialize with family.  Moreover, the fact that 
the Veteran has remained employed for over a decade as a new 
car salesperson indicates an aptitude and ability for social 
interaction when required. 
 
The Board acknowledges that the Veteran reported a history of 
suicidal ideation without plans or intent, and that such 
manifestation is among the criteria for a 70 percent rating.  
However, the overall manifestations and level of impairment 
demonstrated by the record otherwise appear entirely 
consistent with a 50 percent rating and no more.  
Consequently, despite the history of suicidal ideation, the 
Board finds that the preponderance of the evidence is against 
granting a higher disability rating.

In summary, the reasons and bases set forth above, the Board 
concludes that a higher rating of 50 percent, but no more, is 
warranted for any time during the appeal period.  See 
Fenderson, supra.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD 
disability with the established criteria shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show the Veteran 
has been hospitalized since service for his PTSD.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities.  The 
Board acknowledges the Veteran reported trouble with dealing 
with Asian customers, but works more than 50 hours per week 
and there is no evidence of discipline or other problems as a 
result of this difficulty.  To the extent he has problems 
dealing with customers of apparent Asian ethnicity, the 50 
percent rating currently assigned is indicative of a 
significant degree of industrial incapacity.  As noted, the 
Veteran is currently employed full-time as a new car 
salesperson.  

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a claim for TDIU is part of an 
increased rating claim when such claim is raised by the 
record.  However, in this case, the Board observes that a 
claim for TDIU has not been raised by the records.  The 
Veteran has not alleged that he unemployable as a result of 
his PTSD.  On the contrary, the record reflects that he has 
been able to maintain employment as a salesman during the 
course of the appeal.  


ORDER

Entitlement to a rating of 50 percent for PTSD is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


